Title: To James Madison from an Unidentified Correspondent, 10 July 1814
From: 
To: Madison, James


        
          Sackets harbor July 10th 1814
        
        I am a Soldier Enlisted under the Banner of the united States. Neither have I enlisted for money, but to retrive the h⟨o⟩nor of my country. Free Trade and no Im⟨pr⟩essment was the motive I had. I have been in many a battle and never had the misfortune to be shot in the back. I have boldly faced the enemy, and the death dealing Savage with his raised Tommahawk and heidous yells, have laid bleeding at my feet. But not to dwell on my own valor I must communicate some of my feelings to you about the outrageous conduct of some stripling officers towards some Soldiers it is through their means that there is so many deserters. I have seen young striplings knock down old Veterans for a very slight offense, and assign no reason why they did it men too, that stood by my side in the most Immanent danger, and bravely withstood the enemy while these dastardly Striplings was out of danger some of these men to my greatest Sorrow have since deserted. I stand firm yet but my feelings is so wounded that I cannot forbear giving you a small hint on the subject, we never can Keep an army together at this rate. My name is secret at present but will be known.
        
          A Soldier
        
      